Citation Nr: 1614566	
Decision Date: 04/11/16    Archive Date: 04/26/16

DOCKET NO.  09-50 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating in excess of 20 percent for degenerative disc disease and degenerative joint disease of the thoracolumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran served on active duty from May 1966 to July 1968. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a decision dated in May 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In August 2014, the Board denied service connection for a right knee disability and remanded the issue of entitlement to a higher rating for degenerative disc disease and degenerative joint disease of the thoracolumbar spine.

The Board recognizes that potential entitlement to TDIU is an element of all increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board notes that the Veteran filed an application for TDIU benefits in March 2016 and the RO has scheduled VA examination.  


FINDING OF FACT

For the entire appeal period, the Veteran's lumbar spine disability is manifested by limited, painful motion of greater than 30 degrees, but not ankylosis; however, his functional loss during flare-ups is the equivalent of forward flexion of 30 degrees or less.  


CONCLUSION OF LAW

The criteria for the assignment of a disability rating of 40 percent for the lumbar spine disability are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including §§ 4.7, 4.124a, Diagnostic Code 5242 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Before addressing the underlying merits of a claim, the Board generally is required to ensure that VA's duties to notify and assist the claimant with the claim have been satisfied under the Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Pre-adjudication letters dated in March 2010 and May 2010 explained the type of information and evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.

The Veteran was also notified of how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-491 (2006).

And as for the duty to assist, the claims file contains VA treatment and examination records, as well as lay statements.  

As directed in the Board's May 2014 remand, the Veteran was reexamined to reassess the severity of his service-connected disorder.  The report of his examination, and the other evidence of record, contains the findings needed to properly adjudicate his claim, including insofar as assessing the severity of this disability.  So additional examination is not needed.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Chest v. Peake, 283 Fed. App. 814 (Fed. Cir. 2008); and Dyment v. West, 13 Vet. App. 141, 146-47 (1999).



Legal Criteria for Increased Ratings

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R., Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14.  However, the evaluation of the same disability or its manifestation under various diagnoses, which is known as pyramiding, is to be avoided.  Id.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where an increase in the evaluation is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the 'present level' of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104(d)(1); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Allday v. Brown, 7 Vet. App. 517, 527 (1995).  The Board must assess the credibility and weight of the evidence, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

The Veteran seeks a disability rating higher than 20 percent for his service-connected thoracolumbar spine disability. 

Service connection was granted for spondylosis at L5-S1 with spondylolisthesis in July 1968 and a 20 percent rating was assigned.  The RO recharacterized this disability as degenerative disc disease and degenerative joint disease of the thoracolumbar spine in a December 2008 decision. 

Disabilities of the spine are evaluated under the General Formula for Diseases and Injuries of the Spine (General Rating Formula).  38 C.F.R. § 4.71a.  Intervertebral disc disease can alternatively be rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula).  Id.  IVDS is also referred to as degenerative disc disease or DDD. 

The RO assigned the 20 percent rating for the Veteran's service-connected thoracolumbar spine disability pursuant to DC 5243 of the IVDS Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a. 

Under the IVDS Formula, incapacitating episodes having a total duration of at least six weeks during the past 12 months warrants a 60 percent rating.  For incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent rating is warranted.  With incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent rating is warranted.  With incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months, a 10 percent rating is warranted.  38 C.F.R. § 4.71a, DC 5243.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome which requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5243.

Alternatively, under the General Rating Formula, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  Id. 

Any associated objective neurologic abnormalities are evaluated separately under an appropriate diagnostic code.  Id. Note (1).  In this case, the Veteran is separately rated for neuropathy of the right and left lower extremity.

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995). 

In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca, 8 Vet. App. at 206. 

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The United States Court of Appeals for Veterans' Claims also has recently held, that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance." Id., quoting 38 C.F.R. § 4.40.

Turning now to the evidence in this case, the Veteran submitted an increased rating claim for his thoracolumbar spine disability in February 2010. 

VA outpatient records were received in March 2010 that date from September 2008 to March 2010.  In February 2009, the Veteran was seen for follow up of chronic back and lower extremity pain.  It was noted that there were many contributing factors including degenerative disc and joint disease, subacute chronic capsulitis/tenosynovitis, and chronic herpetic neuritis/ganglionitis.  He reported decreased strength and endurance.  He described his pain 4-5 on a scale of 10.  On examination there was decreased lumbar motion; hyperalgesia to pinprick over the skin of the left low back and right flank; and decreased sensation to pinprick with areas of hyperalgesia over the feet.  Similar findings were noted at VA examination in March 2009.  He continued to undergo therapy for pain management.  He was seen in the emergency room in February and March 2010 for muscle spasm and pain.  The medical regime was altered.  

In April 2010, the Veteran was provided a VA spine examination for compensation purposes.  The Veteran reported symptoms that included decreased motion, stiffness, weakness, and spasms.  He described constant daily moderate pain that radiated to the lower extremities.  He experienced flare ups on a weekly basis that lasted from 1-2 days.  He stated that during flare-ups he would lose 80-85 percent of motion.  He stated that he had been to the emergency room on three different occasions in the prior year (February, March, and November 2009) for incapacitating episodes that lasted a week.     

The examiner noted that the Veteran's posture was normal.  The gait was antalgic.  There was spasm and tenderness on the right.  There was no atrophy, weakness, or guarding.  There was mildly muscle strength of the lower extremities due to back pain.  There was lumbar flattening.  There was no kyphosis, gibbus, listing, lumbar lordosis, reverse lordosis, or scoliosis.  Forward flexion of the thoracolumbar spine was to 40 degrees, and extension was to 10 degrees.  Left lateral flexion was 10 degrees.  Right lateral flexion and bilateral lateral rotation was to 12 degrees.  There was no decrease in range of motion due to pain upon repetitive-use testing.  

On the motor examination, flexion and extension of the hips and, knees were 4/5 (active movement against some resistance).  Bilateral ankle dorsiflexion, ankle plantar flexion, and great toe extension were all 4/5.  There was symmetrical decreased sensation in the lower extremities and feet.  Bilateral plantar flexion was normal.  Ankle jerk was absent.  Bilateral knee jerk was 1+ (hypoactive).  Lasegue sign was positive in both legs.  Radiological study showed evidence of degenerative changes with syndesmophytes in the lumbar spine with sclerosis of the sacroiliac joints. 

The examiner concluded there was symmetrical bilateral decreased sensation to the lower extremities consistent with diabetic neuropathy, not typical of lumbar radicular symptoms.

VA outpatient records show that he continued treatment for neck and back pain.  A September 2010 magnetic resonance imaging (MRI) report noted cervical spondylosis; mild central spinal stenosis C5-6 with cord compression, severe right; and mild left foraminal impingement.

In August 2014, the Veteran was afforded an additional VA spine examination for compensation purposes.  He reported continued low back pain with radiation down both legs.  On examination, forward flexion of the thoracolumbar spine was to 40 degrees with pain beginning at 40 degrees.  Extension was to 15 degrees with no pain.  Right lateral flexion was to 20 degrees and left lateral flexion as well as bilateral rotation was to 30 degrees with objective evidence of pain at the endpoints.  Upon repetitive-use testing, forward flexion was to 40 degrees; extension was to 15 degrees; and right lateral flexion was to 20 degrees.  Left lateral flexion as well as bilateral lateral rotation was to 15 degrees. 

In terms of functional impairment, the VA examiner noted that the Veteran had no additional limitation in range of motion, but evidence of less movement than usual and pain on movement.  There was no guarding. 

On muscle strength testing, right hip flexion was 3/5 (active movement against gravity).  Left hip flexion, bilateral knee extension, ankle plantar flexion, bilateral ankle dorsiflexion, and bilateral great extension were 4/5.  Knee and ankle reflexes were normal bilaterally.  On sensory examination, there was decreased sensation in the toes bilaterally, but otherwise was normal.  Straight leg raising was negative.  There was mild constant pain, mild paresthesias and/or dysesthesias, as well as numbness.  The examiner commented that the Veteran's weakness was secondary to pain.  She added that it would be speculative to state exactly what degree of additional range of motion was caused by flare-ups.   

The record does not indicate that the Veteran's lumbosacral disability manifestations are indicative of a disability rating in excess of 20 percent.  As previously indicated, the next applicable higher disability rating possible would be for a 40 percent evaluation, for forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  The ratings in excess of 40 percent require findings of unfavorable ankylosis.  38 C.F.R. § 4.71a, Diagnostic Code 5237. 

In the present case, the record repeatedly indicates that the Veteran does not have ankylosis of the thoracolumbar spine.  The Board notes that ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  See Dorland's Illustrated Medical Dictionary 93 (30th ed. 2003).  See also 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, NOTE (5) (defining ankylosis as fixation of a joint in a particular position).  Given the ranges of motion found by the VA examiners, including the specific finding of no ankylosis, the Board finds that that the Veteran does not have ankylosis. 

Additionally, all the VA examiners found forward flexion in excess of 30 degrees, even with consideration of pain.  As such, a disability rating in excess of 20 percent for the thoracolumbar disability is not warranted on this basis.  

It is necessary to consider, however, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement and weakness. DeLuca, 8 Vet. App. at 206-7.  Range of motion findings of record were consistently in excess of 30 degrees of forward flexion and did not indicate that the Veteran's disability was so severe as to be consistent with ankylosis.  

Although the Veteran has reported pain with associated loss of 80-85 percent range of motion, the Court has recently held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  Indeed, the Court found that nothing in its case law supports an appellant's contentions that she should be given the maximum disability ratings under Diagnostic Code 5260 and 5261 simply because she experienced pain throughout the range of motion of her knee.  Id.  However, the Board finds in this case that during flareups, the Veteran's functional loss during is the equivalent of forward flexion of 30 degrees or less.  Again, however, given the ranges of motion found by the VA examiners, including the specific finding of no ankylosis, the Board finds that that the Veteran does not have ankylosis and so an even higher rating is not warranted.

The Board must also evaluate any associated objective neurological abnormalities separately under an appropriate diagnostic code.  Under Note 1, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately rated under an appropriate diagnostic code. 

In this case, the Veteran denied neurological abnormalities of bowel or bladder problems during his VA examination.  None of the other medical evidence of record documents medical findings of bowel or bladder impairment related to the Veteran's spine.  The Veteran also repeatedly denied bowel or bladder symptoms. 

A September 2010 rating decision granted service connection for neuropathy of the lower extremities, due to the lumbar spine disability, effective in April 2010.

The record also does not indicate that the Veteran has any other neurologic abnormalities of the lower extremities due to his service-connected disability. 

With respect to intervertebral disc syndrome, under Diagnostic Code 5243, based on incapacitating episodes, a 60 percent rating evaluation would require incapacitating episodes of a total duration of at least six weeks during the past twelve months, with an "incapacitating episode" defined as a period of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a.  The Veteran reported that had 3 incapacitating episodes in 2009 (See April 2010 VA examination report).  Significantly, however there is, no objective evidence which shows that the Veteran had incapacitating episodes prescribed by a physician or as part of a physician's treatment for his service-connected lumbar spine disability, including VA outpatient records from 2009.  These records show that the Veteran received follow up treatment but at no time was it reported that he had an incapacitating episode or was prescribed bed rest by a physician.  Furthermore, the August 2014 VA examiner specifically found that the Veteran does not have intervertebral disc syndrome. However, even assuming 3 incapacitating episodes, this still does not meet the criteria of at least six weeks in the last twelve months.  Ultimately, the criteria for a 60 percent evaluation under Diagnostic Code 5243 are not met.  

Extraschedular Consideration

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected disability of the lumbar spine.  In this regard, the Board finds that the Veteran's symptomatology associated with the disability is fully addressed by the rating criteria.  Specifically, the rating criteria for the spine contemplate symptoms such as pain, muscle spasms, and abnormal gait, and limitation of motion.  Likewise, other rating criteria address additional symptoms, to include symptoms such as pain and weakness.  Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate the disability.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability levels and symptomatology for his service-connected disabilities.  

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms." The record does not show that the Veteran has required frequent hospitalizations for his disability. There is also no persuasive evidence in the record to indicate that the service-connected disability on appeal would cause any impairment with employment, such as marked interference, over and above that which is already contemplated in the assigned schedular ratings, which now takes into account his functional loss during flare-ups.

Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

Lastly, the Board notes that, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.

In this case, the Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.


ORDER

A disability rating of 40 percent, but not higher, for DDD of the thoracolumbar spine, is granted.




____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


